DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-11, 13-17 and 19-24 are pending in the application. Claims 1, 11, 13 and 16-17 have been amended, claims 4, 5, 12 and 18 have been canceled and claims 21-24 have been added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization of the Examiner’s Amendment was given during an interview with John M. Card (Reg. No. 48,423) on 12/15/2021.

The following amendment is applied:
Claims 2-3 are canceled; 
Claim 6 1st line “claim 3” changed to “claim 1”;
Claim 1 is amended as presented in the following:
1. (Currently amended) A method to evaluate the integrity of spot welds, the method comprising:
projecting light from a light source at a spot weld to illuminate the spot weld;
capturing an image of the illuminated spot weld with a camera;

	evaluating with the CPU the information about the image of the illuminated spot weld coupled with an artificial intelligence neural network-based algorithm to determine the integrity of the spot weld in real time, the neural network-based algorithm including a training data base that is continuously updated, the training data base that is continuously updated being a first input data and the information about the image of the illuminated spot weld being a second input data, and
wherein the first input data includes process and material data, lab test data, sensitivity analysis data and correlation data, and wherein the sensitivity analysis includes changing one welding parameter while other welding parameters are kept constant and analysis of variations in mechanical and electrical machine setup of the process to produce spot welds.

Claim 11 9th line “neural networked-based algorithm” changed to “neural network-based algorithm”;
Claim 16 2nd line “neural networked-based algorithm” changed to “neural network-based algorithm”;
Claim 17 (page 5 of 10) 3rd line “light different patterns” changed to “light with different patterns”;
Claim 17 (page 6 of 10) 4th line “neural networked-based algorithm” changed to “neural network-based algorithm”;
 Claim 17 (page 6 of 10) 6th
Claim 21 1st line “system” changed to “method”;
Claim 22 1st line “system” changed to “method”;
Claim 23 1st line “system” changed to “method”.

Allowable Subject Matter
Claims 1, 6-11, 13-17 and 19-24 (after incorporating the above amendment) are allowed.
The following is Examiner's statement of reasons for allowance:
Applicants’ response makes evident the reasons for allowance, satisfying the "record as a whole" provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 12/7/2021, is persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664